Title: Intelligence from Brest and Paris, 6–13 March 1778
From: Kéralio, Agathon Guynement, chevalier de
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur,Adams, John


We summarize here, according to our practice, the other intelligence reports that fall within the period of this volume. There are only two, both in French and in the hand of the chevalier de Kéralio. The first is from Brest on April 10 with an added letter of the 16th. The report lists 25 French ships of the line that are expected to be ready within ten days; 17 more are prepared or preparing at Toulon. One carrying 64 guns is in the Indian Ocean, another with nine frigates in the Caribbean. A total of 102 warships are at sea or in harbor. Spain is also formidably and impressively prepared. Most of the French frigates and corvettes are cruising off the coast, with orders not to attack the British but to prevent their interfering with French commerce or that of “nos Bons amis Les américains.” France will never have a better opportunity than this.
The addition of the 16th is extracted from a letter from Cap d’Antibes(?), reporting naval news: d’Estaing has sailed or is about to sail from Toulon, destination unknown; two sumptuously furnished cabins on his ship suggest that he is carrying representatives of Congress. If he is bound for Boston, as is thought, Admiral Howe will be in an awkward position. Admiral Keppel and whoever took the command when he declined it found the British home fleet, it is said, in such a bad state that they are clamoring against the Admiralty. Lists follow of French ships of all sizes: 44 of the line, 39 frigates, 14 corvettes, and 5 xebecs.
Kéralio’s second report is from Brest on May 7, with an added letter of the 9th. The report says that each warship is ordered to take on “officiers du commerce” and that the “enfants du corps” are left with no ground for complaint—auxiliary officers who are not of noble birth, are to command aristocratic midshipmen, in other words, who cannot protest. Seventeen vessels have orders to be ready to sail. All officers sleep on board, and half of the staff is on duty each day. The letter of the 9th, an extract, is from an officer on a frigate at Brest, just returned from a cruise in the Bay of Biscay: days of unremitting winds and no British sighted. Another frigate that returned earlier met a British 64 near Ushant; they spoke and parted, wishing each other bon voyage.
 

De Brest le 6. mars 1778.
M. de la Motte-Piquet est parti le 25. de la Baye de Quiberon, avec un Convoi qu’il attendoit depuis six semaines: il a ordre de l’escorter jusqu’a une distance que nous ignorons. On assure que le St. Michel et l’Artesien ont ressorti, sitôt le vent de Nord-Ouest forcé, passé, et qu’ils se sont mis au large sous les ordres de M. de la Motte-Piquet; j’en serois fort aise, la partie seroit égale, à un vaisseau près, l’escadre de l’Amiral hood etant de dix vaisseaux de ligne et le chef Breton en ayant neuf, en supposant la jonction des deux vaisseaux de Rochefort.
La Belle Poule aïant consenti, dans trois endroits, sa vergue de misene, cassé sa grande vergue et un mât de hune, et n’aïant pu au bout de 36. jours dépasser les 37. dégrés de Longitude a relaché a Brest. Il y eut ordre de donner la frégate la plus prête a M. de Marigny, afin de suivre la déstination qu’il avoit dans la Belle Poule. En conséquence mercredy il prit la Sensible et doit partir aujourd’huy, ainsi que la Pallas qui n’ayant pu gagner Dunkerque, a ordre de s’y rendre.
Mercredy dernier, ordre est arrivé de presser l’armement de l’Escadre.
Il nous est parvenu un réglement de la Cour qui autorise a prendre des officiers de la Marine Marchande auxquels on donnera des brevets de Lieutenants de frégate. Il y en aura quatre sur les vaisseaux du premier rang, trois sur les autres, deux et un succéssivement suivant la force des bâtiments. M. de sartine à bien voulu en laisser le choix aux Capitaines. Il est dit qu’après la campagne, ces Messieurs seront tenus, s’ils veulent conserver leurs brevets, de présenter au Conseil de Marine un certificat signé non seulement du capitaine, mais encore de chaque officier de l’Etat major. Tout cela est bien vu.
On attend a chaque Courier la promotion d’officiers généraux, de Capitaines, d’Enseignes, de Gardes-la marine et d’aspirants.


A Brest le 9.
M. de la Motte-Piquet est parti sans le st. Michel et l’Artesien, mais ces deux Vaisseaux ont été rencontrés à la mer par une corvette qui leur à communiqué les ordres de M. de la Motte-Piquet pour le rendéz-vous.
La frégate la Sensible, partit hier pour une commision très pressée. On croit qu’elle va a la nouvelle Angleterre.
Nous avons plusieurs corvettes a la côte qui ont ordre d’en eloigner tous les Anglois qui s’y trouveront, et toutes nos frégates doivent appareiller au premier avis.
Le Glorieux et le Solitaire iront en rade aujourd’hui et successivement les autres suivront de près.
Les approvisionnemens continuent à nous arriver de toutes parts: M. le Duc de Chartres a été étonné de voir nos Magasins si bien remplis. Si l’on continue seulement pendant un an, nous serons les maitres de la mer.
Ordre sur ordre de présser l’armement de l’Escadre.


de Paris le 13.
M. le Comte d’Estaing part Lundi pour se rendre à Toulon et y prendre le commandement de l’Escadre. Il aura à ses ordres Messrs. de Breugnon et d’Orves, chefs d’Escadre.

 
Notation: Lettr. from Brest
